Citation Nr: 1619898	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-21 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ulnar/palm condition.

2.  Entitlement to an initial compensable rating for tinea pedis and plantar warts with calluses, bilateral feet.

3.  Entitlement to an initial disability rating in excess of 10 percent for pes cavus deformity with hammer toes and metatarsalgia, bilateral feet.

4.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a hamstring tear, right thigh.

5.  Entitlement to an initial disability rating in excess of 20 percent for left elbow fracture postoperative, with residual scar.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1984 to November 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is now with the VA RO in Houston, Texas.

The record before the Board consists of the Veteran's electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The issues of increased ratings for the right and left knees were raised by the record in a statement received by the RO on April 8, 2015.  Additionally, the issue of entitlement to service connection for a left hand fracture was raised in a statement received by the RO on February 23, 2009, and the issue of entitlement to service connection for a left ankle disability was raised in a statement received by the RO on July 27, 2007.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the issues of entitlement to service connection for a left ulnar/palm condition; entitlement to an initial compensable rating for tinea pedis and plantar warts with calluses, bilateral feet; entitlement to an initial disability rating in excess of 10 percent for pes cavus deformity with hammer toes and metatarsalgia, bilateral feet; entitlement to an initial disability rating in excess of 10 percent for residuals of a hamstring tear, right thigh; and entitlement to an initial disability rating in excess of 20 percent for left elbow fracture postoperative, with residual scar.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issues of entitlement to service connection for a left ulnar/palm condition; entitlement to an initial compensable rating for tinea pedis and plantar warts with calluses, bilateral feet; entitlement to an initial disability rating in excess of 10 percent for pes cavus deformity with hammer toes and metatarsalgia, bilateral feet; entitlement to an initial disability rating in excess of 10 percent for residuals of a hamstring tear, right thigh; and entitlement to an initial disability rating in excess of 20 percent for left elbow fracture postoperative, with residual scar, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in the record by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In a statement received by the RO on April 8, 2015, and in a supplemental statement of the case notice response received by the RO on April 21, 2015, the Veteran withdrew the appeals for all of the issues listed on the title page of this decision.

Thus, there remains no allegation of error of fact or law for the Board to address with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues and dismissal is warranted.


ORDER

The appeal as to the issue of entitlement to service connection for a left ulnar/palm condition is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for tinea pedis and plantar warts with calluses, bilateral feet, is dismissed.

The appeal as to the issue of entitlement to an initial disability rating in excess of 10 percent for pes cavus deformity with hammer toes and metatarsalgia, bilateral feet, is dismissed.

The appeal as to the issue of entitlement to an initial disability rating in excess of 10 percent for residuals of a hamstring tear, right thigh, is dismissed.

The appeal as to the issue of entitlement to an initial disability rating in excess of 20 percent for left elbow fracture postoperative, with residual scar, is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


